Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 1 of 83




           EXHIBIT14
             3DUW7
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 2 of 83




                               Page 1
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 3 of 83




                               Page 2
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 4 of 83




                               Page 3
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 5 of 83




                               Page 4
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 6 of 83




                               Page 5
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 7 of 83




                               Page 6
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 8 of 83




                               Page 7
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 9 of 83




                               Page 8
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 10 of 83




                               Page 9
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 11 of 83




                               Page 10
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 12 of 83




                               Page 11
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 13 of 83




                               Page 12
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 14 of 83




                               Page 13
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 15 of 83




                               Page 14
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 16 of 83




                               Page 15
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 17 of 83




                               Page 16
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 18 of 83




                               Page 17
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 19 of 83




                               Page 18
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 20 of 83




                               Page 19
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 21 of 83




                               Page 20
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 22 of 83




                               Page 21
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 23 of 83




                               Page 22
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 24 of 83




                               Page 23
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 25 of 83




                               Page 24
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 26 of 83




                               Page 25
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 27 of 83




                               Page 26
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 28 of 83




                               Page 27
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 29 of 83




                               Page 28
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 30 of 83




                               Page 29
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 31 of 83




                               Page 30
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 32 of 83




                               Page 31
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 33 of 83




                               Page 32
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 34 of 83




                               Page 33
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 35 of 83




                               Page 34
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 36 of 83




                               Page 35
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 37 of 83




                               Page 36
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 38 of 83




                               Page 37
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 39 of 83




                               Page 38
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 40 of 83




                               Page 39
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 41 of 83




                               Page 40
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 42 of 83




                               Page 41
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 43 of 83




                               Page 42
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 44 of 83




                               Page 43
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 45 of 83




                               Page 44
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 46 of 83




                               Page 45
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 47 of 83




                               Page 46
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 48 of 83




                               Page 47
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 49 of 83




                               Page 48
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 50 of 83




                               Page 49
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 51 of 83




                               Page 50
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 52 of 83




                               Page 51
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 53 of 83




                               Page 52
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 54 of 83




                               Page 53
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 55 of 83




                               Page 54
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 56 of 83




                               Page 55
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 57 of 83




                               Page 56
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 58 of 83




                               Page 57
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 59 of 83




                               Page 58
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 60 of 83




                               Page 59
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 61 of 83




                               Page 60
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 62 of 83




                               Page 61
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 63 of 83




                               Page 62
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 64 of 83




                               Page 63
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 65 of 83




                               Page 64
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 66 of 83




                               Page 65
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 67 of 83




                               Page 66
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 68 of 83




                               Page 67
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 69 of 83




                               Page 68
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 70 of 83




                               Page 69
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 71 of 83




                               Page 70
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 72 of 83




                               Page 71
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 73 of 83




                               Page 72
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 74 of 83




                               Page 73
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 75 of 83




                               Page 74
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 76 of 83




                               Page 75
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 77 of 83




                               Page 76
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 78 of 83




                               Page 77
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 79 of 83




                               Page 78
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 80 of 83




                               Page 79
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 81 of 83




                               Page 80
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 82 of 83




                               Page 81
Case 1:20-mc-00046-ALC Document 23-21 Filed 06/23/20 Page 83 of 83




                               Page 82
